     Case 3:20-cv-00719-LAB-DEB Document 47 Filed 09/23/20 PageID.695 Page 1 of 2




1
2
3
4
5
6
7
                           UNITED STATES DISTRICT COURT
8
                         SOUTHERN DISTRICT OF CALIFORNIA
9
10    GRANDESIGN ADVERTISING                       Case No. 3:20-cv-00719-LAB-DEB
      FIRM, INC.,
11
                    Plaintiff,                     ORDER GRANTING JOINT
12                                                 MOTION TO EXTEND TIME
      v.                                           FOR COUNTERDEFENDANT
13                                                 TALON US (GRANDESIGN) LLC
      TALON US (GRANDESIGN) LLC and                TO RESPOND TO
14    TALON OUTDOOR, LTD.                          COUNTERCLAIM [Dkt. 43]
15                  Defendants.
16
      AND RELATED COUNTERCLAIMS
17    AND THIRD-PARTY CLAIMS
18
19         The parties moved jointly for a seven-day extension of Talon US
20   Grandesign’s time to respond to Third-Party Defendant and Counterclaimant
21   Aaron Gaeir’s Counterclaim. Dkt. 43. They state that Talon US needs additional
22   time to formulate its response in light of the September 17, 2020 arbitration
23   management conference in a related arbitration between those two parties. The
24   Court finds good cause for the requested extension and GRANTS the joint motion.
25   ///
26   ///
27   ///
28
                                               1
                                                                          20cv719-LAB-DEB
     Case 3:20-cv-00719-LAB-DEB Document 47 Filed 09/23/20 PageID.696 Page 2 of 2




1    Talon US Grandesign must file its response to Mr. Gaeir’s Counterclaim on or
2    before September 25, 2020.
3
4          IT IS SO ORDERED.
5
6    Dated: September 23, 2020
7                                         Hon. Larry Alan Burns
                                          Chief United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
                                                                       20cv719-LAB-DEB
